Name: Commission Regulation (EEC) No 1112/81 of 28 April 1981 determining to what extent applications for import licences lodged during the second quarter of 1981 for high-quality fresh, chilled or frozen beef and veal can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 117/ 10 Official Journal of the European Communities 29 . 4. 81 COMMISSION REGULATION (EEC) No 1112/81 of 28 April 1981 determining to what extent applications for import licences lodged during the second quarter of 1981 for high-quality fresh , chilled or frozen beef and veal can be accepted whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( J ), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 747/81 (2) fixed the quantity of high-quality fresh, chilled or frozen beef and veal that can be imported under special conditions in the second quarter of 1981 ; Whereas the applications lodged during the second quarter of 1981 are for a total quantity smaller than that available ; whereas all the applications can there ­ fore be accepted ; All applications for import licences for the second quarter of 1981 in respect of high-quality fresh, chilled or frozen beef and veal shall be accepted in full . Article 2 This Regulation shall enter into force on 30 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 38, 11 . 2. 1981 , p . 1 . (2) OJ No L 79, 25 . 3 . 1981 , p . 5 .